Citation Nr: 1626684	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for headaches (formerly characterized as with memory loss).

2.  Entitlement to a disability rating greater than 30 percent for depressed fracture frontal bone due to cerebral contusion with scarring right forehead.

3.  Entitlement to a disability rating greater than 50 percent for major depressive disorder with memory loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1979 to September 1982.  He died in March 2013.  His widow has been substituted as appellant in the appeal that was pending at the time of the Veteran's death.  

The appeal came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A May 2008 rating decision denied a rating in excess of 30 percent for depressed fracture frontal bone due to cerebral contusion with scarring right forehead and a rating in excess of 10 percent for headaches with memory loss.  An August 2010 rating decision denied a rating in excess of 50 percent for major depressive disorder and TDIU.  

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's depressed fracture frontal bone due to cerebral contusion with scarring right forehead was manifested by not more than evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose chin forehead, eyes (including eyelids) ears (auricles) cheeks lips), or; with two or three characteristics of disfigurement.  Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose chin forehead eyes (including eyelids) ears (auricles) cheeks lips) or with four or five characteristics of disfigurement was not shown or approximated.  

2.  The Veteran's headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  The Veteran's major depression with memory loss was manifested by not more than occupational and social impairment with deficiencies in most areas, total occupational and social impairment was not shown or approximated.

4.  The Veteran was service-connected for major depressive disorder with memory loss, evaluated at 70 percent; depressed fracture of the frontal bone, at 30 percent; and headaches, at 50.  This combines to a 90 percent rating.  

5.  Symptoms associated with the Veteran's major depressive disorder with memory loss and headaches prevented the Veteran from maintaining substantially gainful employment, from June 2009 forward. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for depressed fracture frontal bone due to cerebral contusion with scarring right forehead are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118 including Diagnostic Code 7800 (as in effect prior to and from October 23, 2008), 4.71a, Diagnostic Code 5015 (2015).

2.  For the entire period on appeal, the criteria for a disability rating of 50 percent, and no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045, 8100 (2015).

3.  For the entire period on appeal, the criteria for a disability rating of 70 percent for major depressive disorder with memory loss, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9434 (2015).

4.  From June 2009 forward, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).


A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in January 2008 and June 2010, prior to the initial unfavorable adjudications in these matters.  The letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  The Board finds VA has met its duty to notify.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  All private treatment records either identified or submitted by the Veteran have been associated with the claims file, as have Social Security Administration (SSA) disability benefit records.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with multiple VA examinations, as reflected in examination reports, disability benefits questionnaires (DBQs) and addendums dated in January 2008, February 2009, April 2009, March 2010, March 2011, May 2012, June 2012, and January 2013, which reflect that multiple VA examiners reviewed the Veteran's claims file in conjunction with examining the Veteran.  These VA examinations collectively are adequate to rate the disabilities on appeal.  The examiners noted the Veteran's subjective reports of the symptoms he experiences, as well as a history, and conducted objective medical examinations.  Between the Veteran's provided history, and thorough examination, the Board finds that the examiners had a sufficient understanding of the relevant facts to provide an adequate opinion regarding the current severity of the claims.

The Board finds the examination reports collectively to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A.  Depressed fracture frontal bone due to cerebral contusion with scarring right forehead (forehead scar)

The Veteran's forehead scar has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800 (scars) and 38 C.F.R. § 4.71a, Diagnostic Code 5015 (bones, new growths of, malignant) as 30 percent disabling at all times relevant to this decision.  

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  To the extent that these amendments apply to applications for benefits received by VA on or after October 23, 2008, these new regulations do not apply as the Veteran's claim for an increased rating for frontal bone depressed fracture with scarring was received in January 2008.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made. 

Initially, the Board notes that DC 5015 provides that this disability is to be rated on residuals, which, in this case, is scarring.  Under Diagnostic Code 7800 in effect prior to October 23, 2008, a 30 percent rating is assigned for disfigurement of the head, face or neck with visible palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating is assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.

The 8 characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800 are: A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; the surface contour of a scar is elevated or depressed on palpation; a scar adherent to underlying tissue; hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.); abnormal skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Board has considered the applicability of other diagnostic codes, in particular Diagnostic Code 7806 (dermatitis or eczema).  However, this diagnostic code would not give the Veteran a higher disability rating.  Notably, in order to warrant even a 10 percent disability rating under Diagnostic Code 7806, the evidence must show at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Pertinently, the objective evidence is absent any indication that the Veteran satisfies this criteria.  Therefore, the Board finds that Diagnostic Code 7806 is not for application. 

The Board further notes that Diagnostic Code 7805 is not for application, as the evidence does not show that the Veteran's forehead scar causes limitation of function of the affected part.

None of the pertinent VA examinations, which are consistent with the treatment record, demonstrate the criteria for more than a 30 percent rating for forehead scars.  The report of VA examination in January 30, 2008 noted the Veteran's complaints of painful right forehead scars.  The physical examination revealed a scar over the right eye measuring .4 x 2 cm which was tender but stable.  The examiner also reported a scar measuring 4 cm x 2 cm over the frontal bone on the right forehead, and the bone depression measuring 2.5 cm x 2 cm deep.  The examiner reported no evidence or symptoms of bone infection.  

During April 2009 examination, color photos of the area were taken.  The Veteran reported that the scars were tender and at times, causing difficulty sleeping on the right side due to the scar.  Examination revealed a depressed frontal bone fracture along the mid forehead which spanned 4 cm in length x 2.5 cm in width and was approximately 4 mm in depth.  This area was tender but nonadherent and relatively smooth in texture.  It appeared stable and obviously depressed and deep.  There was no inflammation, edema or keloid formation surrounding this area.  It was normal in color.  This did lead to some distortion of the face in that the depression led to an uneven contour of the forehead but there appeared to be no induration, inflexibility or limitation of motion or function caused by the scar.  The second scar over lied the superior aspect of the right eyelid and extended into the right brow line.  This scar was 3 cm in length x 3 mm in width and was tender to palpation.  It was nonadherent and smooth in texture and also appeared stable.  This scar was just mildly depressed but appeared superficial with no evidence of inflammation edema or keloid formation.  It was mildly hyperpigmented and had a blackish hue.  The scar was nonindurated with no signs of inflexibility and there appeared to be no limitation of motion or function caused by this scar.  

Neither of these examinations demonstrates the criteria for a 50 percent rating or suggests that these criteria are more nearly approximated.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  What is demonstrated is at most two characteristics of disfigurement, scar at least one quarter inch (0.6 cm) wide at widest part and surface contour of scar elevated or depressed on palpation, and visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (forehead).  

Similarly, a DBQ for scars and disfigurement is dated in June 2012 and also does not demonstrate the criteria for more than a 30 percent rating.  Photographs were considered.  The examination revealed residual facial scars described as follows:

#1 A scar located on the head, face or neck, measures 2.5 cm in length, 0.1 cm in width (0.3 sq. cm) overall.  The scar is hyperpigmented.  The evidence shows the scar is smooth on palpation.  The texture of the scar is normal.  The scar's underlying soft tissue is intact.  The scar's skin is soft and flexible.  The scar is not adherent to underlying tissue.  The scar is not painful.  The scar is stable. 
#2 A scar located on the head face or neck, measures 2.5 cm in length, 0.1 cm in width (0. 3 sq. cm overall).  The scar is hyperpigmented.  The evidence shows the scar is smooth on palpation.  The texture of the scar is normal.  The scar's underlying soft tissue is intact.  The scar's skin is soft and flexible.  The scar is not adherent to underlying tissue.  The scar is not painful.  The scar is stable. 
#3 A scar located on the head, face or neck, measures 2 0 cm in length, 2.0 cm in width (4.0 sq. cm overall) The scar is neither hyperpigmented nor hypopigmented.  The evidence shows the scar is depressed on palpation.  The texture of the scar is normal.  The scar's underlying soft tissue is intact.  The scar's skin is soft and flexible.  The scar is not adherent to underlying tissue.  The scar is not painful The scar is stable.  There is visible or palpable tissue loss and either gross distortion or asymmetry of the forehead.  

Again, the criteria for a 50 percent rating are not demonstrated or approximated by the evidence yielded in this examination.  Here there is gross distortion or asymmetry of the forehead, a scar at least one quarter inch (0.6 cm) wide at widest part and a surface contour of scar elevated or depressed on palpation.  This fits squarely into the criteria for a 30 percent rating.  

The Board thus finds that a disability rating in excess of 30 percent is not warranted for the Veteran's forehead scar under Diagnostic Codes 5015-7800.  None of the examinations demonstrated gross distortion or asymmetry of two features or paired sets of features of any part of the head, face or neck which is a requirement for a higher 50 percent rating under Diagnostic Code 7800.  There are no medical findings to the contrary during the period under consideration.  As discussed above, four or five characteristics of disfigurement is required for a 50 percent rating under Diagnostic Code 7800.  Therefore, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's forehead scar. 

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence, prepared by skilled professionals, is far more credible and probative than his lay assertions in determining that his forehead scar does not meet the criteria for a rating in excess of 30 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, although the Veteran had contended that a higher rating is warranted for his scar, the more credible and probative evidence establishes that the disability warrants no more than a 30 percent rating.  Parenthetically, the Board notes that the appellant offered no testimony as to this issue.

For all the foregoing reasons, the Board finds that a rating in excess of 30 percent is not warranted.  Moreover, as the disability has remained constant as demonstrated by the aforementioned examinations, staged ratings are not warranted.

B.  Headaches 

The Veteran was service-connected for headaches with memory loss based on a traumatic brain injury in service in 1981.  The Veteran's symptoms were rated at 30 percent disabling under Diagnostic Code 8100 for migraines using the hyphenated Code 8045-8100.  Under Diagnostic Code 8100, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating; migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating; migraines with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating; and migraines with less frequent attacks warrant a noncompensable (0 percent) rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100. 

The Veteran, in his lifetime, asserted that his migraines caused very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  His wife also testified to witnessing this degree of disability in him during her hearing before the undersigned.  The Board finds, for the following reasons, that the evidence shows that he demonstrated this degree of disability during the appeal period.  As such, the Board finds that a 50 percent rating, the maximum rating, is warranted for headaches.  His memory loss is more appropriately considered a manifestation of the MDD, which will be discussed following this issue.
The evidence consists of examination reports, the Veteran's written assertions and appellant's testimony.  

The Veteran, and now appellant has not specifically asserted that he should receive a separate compensable disability rating under the criteria for TBI, but such will be discussed by the Board for sake of completeness.  The Board notes the TBI laws as follows:

Prior to October 23, 2008, the regulation regarding TBI noted that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207). 

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124, Note (5) (2015). 

As revised, effective October 23, 2008, Diagnostic Code 8045 addresses three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  The rater is to assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the rater shall assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, the rater shall assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

The effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  Therefore, the Board will consider the earlier regulations for the period prior to October 23, 2008, and the revised criteria thereafter.

During a January 2008 VA examination, the Veteran reported depressed frontal bone causing headaches in that area and reported that the headaches were moderate and occur 3 to 4 times a week, and are elicited by physical activities.  The physical examination showed cranial nerves showed no abnormality.  The examiner reported an overall normal examination with no localized of lateralized neurological deficit.  

The Veteran's treatment records do not show any additional complaints or findings related to his TBI during this period. 

The Board notes that the Veteran does not meet the criteria for a separate disability rating for TBI during this period.  The Veteran's only neurological disability was his headaches, which were diagnosed and rated under a separate disability rating. 

The Board acknowledges the Veteran's subjective complaint of mild memory loss, but the Veteran was separately rated, at 70 percent as a result of this decision, for service-connected MDD.  The Veteran's mild memory loss also now is considered a psychiatric symptom that is considered in rating his psychiatric disability.  The Board notes that the evaluation of the same disability or symptomatology under various diagnoses, known as pyramiding, is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Therefore, the Veteran has no additional subjective symptoms that may be rated diagnostic code 9304 and the Veteran does not have a diagnosis of multi-infarct dementia associated with brain trauma.

Subsequent to October 23, 2008, the Veteran was afforded VA examinations to specifically address his headaches related to his TBI in November 2009.  The Veteran stated that he was forgetful, had blurred vision and could not sleep when he got the headaches.  They occurred 6 times per week and lasted three to four hours.  They were midfrontal and involved sharp pain associated with blurry vision, sometimes nausea, sometimes vomiting photophobia and phonophobia.  He would have vertigo and slurred speech.  He took etodolac and Tylenol.  He reported he was fired due to forgetfulness.  During psychiatric examination, some of his answers seemed exaggerated to the examiner as to neurological problems and not realistically related to the 1981 car accident in service.  

A June 2012 DBQ report reflects the following as to the Veteran's history of TBI and fracture of the frontal bone, which is relevant inasmuch as it relates to his headaches due to TBI:

The examination findings revealed a level of severity of "2" for memory attention, concentration, executive functions facet based on the following: Objective evidence on testing of mild impairment of memory, attention concentration, or executive functions resulting in mild functional impairment.
A level of severity of "0" has been assigned for judgment facet based on: Normal.
A level of severity of "2' has been assigned for social interaction facet based on: Social interaction is frequently inappropriate.
level of severity of "0" has been assigned for your orientation facet based on:
Always oriented to person time place and situation.
A level of severity of "1" has been assigned for motor activity facet (with intact motor and sensory system) based on: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities despite normal motor function).
A level of severity of "1" has been assigned for visual spatial orientation facet based on: Mildly impaired; Occasionally getting lost in unfamiliar surroundings has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system).
A level of severity of "1" has been assigned for subjective symptoms facet based on: Three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or work, family or other close relationships.
A level of severity of "1" has been assigned for neurobehavioral effects facet based on: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.
A level of severity of "0" has been assigned for communication facet based on: Able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language. 

The examining physician indicated in the VA addendum examinations dated in September 2012 and January 2013 that the Veteran reported problems with headaches and a decline in memory and concentration over time.  The Veteran was referred for neuropsychological testing to complete the traumatic brain injury compensation and pension evaluation.  Testing was administered to assess for malingering of memory impairment and the Veteran's scores very strongly suggested malingering of cognitive impairment.  This was an invalid test profile given the poor effort/motivation to gauge in the evaluation.  The presence of malingering does not rule out an actual cognitive disorder but makes it difficult to determine the nature or extent of any cognitive impairment present for the Veteran.  The Veteran's performance on the repeatable battery for the assessment of neuropsychological status was much lower than expected and is an invalid assessment given the Veteran's poor effort/motivation to engage in this evaluation.  Although the examination findings revealed a level of severity of "2" for memory attention, concentration, executive functions facet, the examining physician rendered the Veteran a non traumatic brain injury or concussion diagnosis patient as he was malingering.  

At the hearing before the undersigned, appellant candidly testified that her husband, the Veteran, had very bad headaches during the appeal period prior to his death.  She described his need to go into a dark quiet place due to the severe, prostrating nature of these daily severe virtually constant headaches.  She stated that he told her they were due to the metal plate in his head from the 1981 accident.  Despite the terrible headaches, she stated that he would make himself go to work, and he had found work just prior to his death at a mattress store.  She described his mixing headache medicine and self-medicating with alcohol.  

The Veteran's treatment records do not show any additional complaints or findings related to his TBI that are not noted and addressed in the VA examinations.

The evidence, with emphasis on the appellant's clarifying and candid testimony, establishes that the Veteran's symptoms of headaches warrant a 50 percent rating under DC 8100.  The Board notes that without additional cognitive impairment related to attention, concentration, executive function, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, or consciousness, or additional physical impairment beyond that already separately rated, the Veteran is not entitled to a higher disability rating.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim as to any additional rating for headaches above the 50 percent rating assigned herein, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).  Moreover, as the disability has remained constant as demonstrated by the aforementioned examinations, staged ratings are not warranted.

C.  Major depressive disorder (MDD)

The Veteran's service-connected depressive disorder has been evaluated during the entire appeal period as 50 percent under 38 C.F.R. § 4.130, DC 9434.  Under that DC, and in accordance with the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationship; a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 , DC 9434 (2015). 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2014).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2  (2015).

In the instant case, the Board finds that a rating of 70 percent is warranted, as the evidence demonstrates deficiencies in most areas but fails to demonstrate that the Veteran was totally impaired due to his depressive disorder.  During the pendency of his claim, the Veteran had been evaluated by VA clinicians.  A review of the examinations, coupled with consideration of appellant's testimony, compels the Board to find that the evidence is at least in equipoise as to whether he met the criteria for a 70 percent rating during the appeal period.  

The VA outpatient treatment reports reveal consultation and treatment for a diagnosis of depression.  In a the treatment reports dated in September 2009 the Veteran reported having stopped drinking alcohol.  However he stated that his depression and anxiety continued.  A Global Assessment of Functioning (GAF) score of 51 was assigned.  In December 2009 an examiner noted that the Veteran was giving conflicting information and that he smelled of alcohol.  The Veteran was diagnosed with alcoholism and affective disorder following this interview.  It was noted that his dosage of psychotropic medications was increased however he did not receive any mental health counseling at this visit.  In May 2010 the reports showed prescribed medication for the Veteran's depression with follow up visits to the VAMC Mental Health department.  An August 2011 report showed he continued to have problems with finances and chronic pain.  The examining physician indicated that the Veteran listened and responded well.  He was alert and oriented; his mood was sad, and thoughts were coherent.   The examining physician noted he denied suicidal/homicidal ideations and hallucination.  The Veteran's insight and judgment were intact.  The examining physician indicated medication was continued as treatment for therapy.  

During the VA examination in October 2009 the Veteran reported being depressed and having problems associated with a previous traumatic brain injury.  The Veteran denied a history of abusing alcohol and reported not having had a drink since August 2009.  A fair to poor relationship with his wife was reported and he stated that this was because of his irritability and withdrawal.  A fair relationship with his children was reported.  Three casual friends were described.  Watching television, working in the yard and going to an occasional movie were also reported.  Mental status examination showed the Veteran was alert and oriented, but he was unsure of the date and month, and did not know the current President's name.  He appeared attentive and his mood was depressed.  Speech was slow and there was evidence of psychomotor retardation.  Eye contact was fair but he was generally cooperative with the examining physician.  Thought content was devoid of auditory or visual hallucinations and evidence of delusional content was negative.  The Veteran denied suicidal or homicidal ideation.  Memory was severely impaired for immediate information, but was fairly intact for recent and remote events.  Concentration was also impaired.  The Veteran was diagnosed with major depressive disorder and cognitive disorder.  A GAF score of 53 was assigned.  It was noted he needed assistance with money management.  

During the VA examination in March 2011 the Veteran had complaints of being depressed, nightly awakenings and terrible headaches.  He stated that he was currently employed at a concrete company with light duties.  He reported occasional interest in shooting billiards watching sports and other hobbies or interests.  The examining physician noted the Veteran viewed his wife as primary social support.  The Veteran reported having decreased energy and problems remembering tasks decreased appetite feeling motivated and self-esteem.  He denied substance abuse and stated he was able to attend to his activities of daily living.  The examining physician indicated a previous diagnosis of an unspecified cognitive disorder regarding his concern to manage his funds but he had minimized those concerns.  He reported that he could balance a checkbook and handle his financial affairs.  The mental status examination revealed he was well groomed polite and engageable in conversation.  The Veteran had minimal spontaneous conversation and required prompting.  The examining physician stated his mood was depressed, affect was mildly constricted and he was oriented to time and date.  The Veteran indicated fleeting suicidal ideations in the past, but none currently and no active plans to harm.  

A May 2012 DBQ report reflects the examiner essentially checked that the Veteran had occupational and social impairment with reduced reliability and productivity difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, impairment of short and long term memory such as retention of only highly learned material, forgetting to complete tasks, chronic sleep impairment, depressed mood and mild memory loss such as forgetting names directions or recent events.  The GAF was 53.  
The Appellant candidly testified that the Veteran was in a depressive spiral prior to his death.  He would not leave the house, and alternately he would engage in uncharacteristic, impulsive behaviors like big spending.  He could not get along with others and he would engage in destructive behaviors such as hanging out in a parking lot with a bad crowd which was a bad influence on him.  

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, and considering that TBI is a factor in this claim, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's MDD.  See Mittleider at 182.

Following a review of the record as highlighted in the above discussion, the Board finds that the Veteran's manifestations of MDD with memory loss were consistently productive of deficiencies in most areas, including work, family relations, judgment, thinking, or mood throughout the period of the claim, for the appeal period prior to his death.  The Veteran submitted multiple candid statements, and his wife has testified, generally to this effect wherein his inability to engage in social and occupational-type activities due to diminished interest, anger, and memory loss were described.  The Veteran also has been noted to have disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that, as set forth in the candid and forthright statements of this now-deceased Veteran and his wife, the criteria for a 70 percent rating is shown or at least approximated for the appeal period.  The data within the VA examinations and treatment records are consistent with this assessment.  The evidence as a whole, including the GAF scores, testimony and lay statements, show the disability more nearly approximates deficiencies in most of the areas listed under the criteria for a 70 percent rating.
However, the evidence simply does not demonstrate that he is totally impaired.  Thus, regardless of the occupational impact of the Veteran's depressive disorder, a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130 , DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).  Neither the lay statements nor testimony nor VA treatment records, nor VA examinations suggest there were symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name, or symptoms of a similar severity.

Moreover, as the disability has remained constant as demonstrated by the aforementioned examinations, staged ratings are not warranted.

III.  Additional Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the forehead scar, major depression or headaches been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussions above reflects that the symptoms and effects of the Veteran's forehead scar, major depression and headaches are fully contemplated by the applicable rating criteria.  As to the forehead scar, these symptoms include scarring as described with elevated surface contour and hypo-or hyper-pigmented skin with gross asymmetry of distortion of the forehead.  As to major depression, they include mood swings, impulsiveness and difficulty getting along with people.  As to headaches, they included very frequent prostrating attacks requiring him to retreat to a dark room multiple times per day.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from each of these disabilities is contemplated by the ratings assigned, which take account of both the individual symptoms and the overall impairment caused by the disabilities.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required as to any of these disabilities.  In any event, the above evidence reflects that the effects of the disabilities individually on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, it has not been suggested that the combined effect of Veteran's service-connected disabilities has created such exceptional circumstance suggestive of extraschedular rating, with the exception of the fact that a claim for TDIU is currently on appeal.  The Board does not construe the appellant's claim for TDIU as a claim for extraschedular rating consistent with Johnson.  As such, the Board finds that referral for consideration of an extraschedular rating for the combined effect of the disabilities is not warranted. 

IV. TDIU

At the time of his death, the Veteran had been seeking a total disability rating based on individual unemployability (TDIU) based on an October 2008 claim.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1)  (2015).  

The law also provides that a TDIU due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a). See also 38 C.F.R. § 4.19  (2015) (age may not be a factor in evaluating service-connected disability or unemployability).

Including the increased ratings granted in this decision, the Veteran was service-connected for major depressive disorder with memory loss, evaluated at 70 percent; depressed fracture of the frontal bone, at 30 percent; and headaches, at 50.  This combines to a 90 percent rating. See 38 C.F.R. § 4.25 (2015) (Generally, disability ratings are not combined by adding the percentages together, as this could lead to a percentage in excess of 100 percent, which is impossible.  Instead, a table is used which considers the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity).  

The Veteran had a high school education, and had reported that he had last been employed in June 2009 as a laborer/truck driver for Hardaway Concrete.  He stated that he became too disabled to continue working, citing his headaches, memory loss, and psychological symptoms.  It appears from clinical records that he returned to work for a brief period at Hardaway Concrete.  Hardaway Concrete, however, reported that he last worked there in June 2009, and had missed approximately 7 weeks of work in the last year, due to disability.  At the hearing before the undersigned, the appellant testified that although her husband had filed a claim for TDIU, he thereafter had found work at a mattress store and thus returned to working prior to his death.  She reported that this work was part time and that he was able to report to work despite his headaches.

The Board notes that the grant of the 70 percent rating for the psychological disability is reflective of deficiencies in the area of work functioning, and also that the 50 percent rating for headaches is reflective of severe economic inadaptability.  These findings were based on symptoms showing severe memory impairment, decreased motor activity, and neurobehavioral effects noted on VA examinations.  Given the Veteran's level of education and work history, the Board finds that the service-connected disabilities of major depressive disorder with memory loss and headaches would have prevented him from substantially gainful employment.  In so finding, the Board also finds that the part time employment at the mattress company was marginal at best.  Accordingly, TDIU is granted, from June 2009, the date on which he last worked full time. 


ORDER

A disability rating of 50 percent and no higher, for headaches is granted, subject to the laws and regulations governing payment of monetary awards.

A disability rating greater than 30 percent for depressed fracture frontal bone due to cerebral contusion with scarring right forehead is denied.

A disability rating of 70 percent and no higher, for major depressive disorder with memory loss is granted, subject to the laws and regulations governing payment of monetary awards.

A total disability rating based on individual unemployability is granted, subject to the laws and regulations governing payment of monetary awards.




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


